ACCEPTED
                                                                                                       03-14-00738-CV
                                                                                                               5721197
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                  6/17/2015 5:18:53 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK




                                                                                 RECEIVED IN
                                                                            3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                          June 17, 2015                     6/17/2015 5:18:53 PM
                                                                              JEFFREY D. KYLE
Via e-file                                                                          Clerk
Velva L. Price
Travis County District Clerk
P.O. Box 679003
Austin, TX 78767-9003

       Re:        Request to supplement Clerk’s Record in RLJ II-C Austin Air, LP; RLJ II-C
                  Austin Air Lessee, LP; RLJ Lodging Fund II Acquisitions, LLC v. Elness,
                  Swenson, Graham Architects, Inc., et. al. Cause No. D-1-GN-10-002325 in the
                  200th District Court of Travis County, Texas, currently on appeal in Elness,
                  Swenson, Graham Architects, Inc. v. RLJ II-C Austin Air, LP; RLJ II-C Austin
                  Air Lessee, LP; RLJ Lodging Fund II Acquisitions, LLC, No. 03-14-00738-CV in
                  the Court of Appeals for the Third District of Texas at Austin.

Dear Ms. Price:

        Plaintiffs, RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP and RJL Lodging
Fund II Acquisitions, LLC (collectively, “Plaintiffs”), are parties to the appeal in the above case.
to the Court of Appeals for the Third District of Texas at Austin. The appeal is Elness, Swenson,
Graham Architects, Inc. v. RLJ II-C Austin Air, LP; RLJ II-C Austin Air Lessee, LP; RLJ
Lodging Fund II Acquisitions, LLC, No. 03-14-00738-CV in the Court of Appeals for the Third
District of Texas at Austin. This is written to request the preparation of a supplemental clerk’s
record in this appeal containing the following documents from the district clerk’s records in the
above-referenced case.

       The requested documents include:

1.     Defendants and Counter-Claimants Elness, Swenson, Graham Architects, Inc., and Mark
G. Swenson’s Traditional and No Evidence Motion for Summary Judgment, filed on July 3,
2013, including all exhibits thereto;

2.     Plaintiffs’ Response to Defendants Elness, Swenson, Graham Architects, Inc. and Mark
G. Swenson’s Traditional and No Evidence Motion for Summary Judgment, filed on October 9,
2013, including all exhibits thereto; and

3.      Exhibits 2 through 6 to Exhibit B to Plaintiffs’ Amended Motion for Attorney’s Fees and
Costs, filed July 3, 2014; and

4.     a copy of this letter.
June 17, 2015
Page 2

        Please note that the main body of Plaintiffs’ Amended Motion for Attorney’s Fees and
Costs, Exhibit A thereto, Exhibit B thereto, and Exhibit 1 to Exhibit B thereto, have already been
included in the Third Supplemental Clerk’s Record prepared in the above-referenced case and
filed with the court of appeals in the above-referenced appeal. Plaintiffs requested that the
Plaintiffs’ Amended Motion for Attorney’s Fees and Costs, filed July 3, 2014, be included in the
Clerk’s Record as item 22 in its letter amending and supplementing its designation of the items
to be included in the record. However, it appears that the documents requested in item 3 of this
letter were omitted when the Third Supplemental Clerk’s Record was prepared. Item 3 is
included in this request so that the complete Plaintiffs’ Amended Motion for Attorney’s Fees and
Costs with all exhibits thereto will be before the court of appeals.

       Plaintiffs stand ready to pay you in advance for the preparation of the supplemental
Clerk’s Record upon your advice of the amount, or to make whatever deposit your office
requires for the preparation of the supplemental Clerk’s Record.

       If you have any questions or concerns or if I may be of any assistance to you in the
preparation of the supplemental Clerk’s Record, please do not hesitate to let me know.

       Thanking you for your attention to this matter.

                                             Very truly yours,

                                             /s/ Michael W. Huddleston

                                             Michael W. Huddleston


cc:    Via e-file
       Gregory N. Ziegler
       Weston M. Davis
       MacDonald Devin, P.C.
       gziegler@macdonalddevin.com
       wdavis@macdonalddevin.com

       Via email
       Elizabeth Medina
       elizabeth.medina@traviscountytx.gov

       Via U.S. Mail
       Mr. Albert Alvarez, Court Reporter
       345th Civil District Court
       P.O. Box 1748
       Austin, Texas 78767

       Via e-file
       Third Court of Appeals